Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to applicant’s amendment and Terminal Disclaimer (TD) filed on February 25, 2022. Claims 1-30 are pending. Claims 1-30 are allowed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Dowling US Pat. Pub. No. 2014/0136395 A1 ) teaches a data processing apparatus configured to receive at least one retail order from a first remote computing device associated with a retail client; receive at least one institutional order from a second remote computing device associated with an institutional client; create a Limit Order Book in which a first record of the Limit Order Book contains information pertaining to said at least one retail order and a second record of the Limit Order Book contains information pertaining to the at least one institutional order; organize records contained within the Limit Order Book into one of either buy order records or sell order records; prioritize the sell order records by information contained within the sell order records; use the prioritize sell order records to determine a first sell order record to examine; compare information contained in the first sell order record with information contained within a selected buy order record to determine if the selected buy order record may be partially fulfilled by the first sell order record; and execute the selected buy order record against the first sell order record.

The closest NPL reference “Dark pools of liquidity come into the light” by Luke Jeffs teaches trading in dark liquidity pools, which execute orders away from stock exchanges in anonymous trading systems.
Even though, the prior art of record teaches data processing systems performing the above mentioned steps, the prior art of record fails to teach in any combination a computer system comprising the steps of initiating an online auction, the online auction having a duration that is unknown to market participants; receiving one or more firm limit orders from one or more computer devices associated with the market participants; storing, in an order book, a first portion of the one or more firm limit orders, the first portion received during the duration of the online auction; preventing storage, in the order book, of a second portion of the one or more firm limit orders, the second portion received after the duration of the online auction; removing, from the order book, one or more ineligible firm limit orders from the first portion based on a reference price; and executing a remainder of the firm limit orders from the first portion stored in the order book. For these reasons claims 1 and 19 are deemed to be allowable over the prior art of record, and claims 2-18 and 20-30 are allowed by dependency.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lutnick et al. (US 11,023,971 B1) discloses a system and method for large block trading.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691